Title: From Thomas Jefferson to John Bondfield, 2 November 1786
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris Novr. 2d. 1786

I have now the honor to inclose you the passeport for two thousand five hundred stand of arms, powder and other articles purchased and to be purchased for the State of Virginia. This passeport is to serve as well for what you have received as for what you will receive hereafter till its amount is satisfied. You will observe they are to pass free of all duty, but whether this will entitle us to have the duties already paid, remitted to us, you will have the goodness to see. Notwithstanding constant sollicitation I have not been able to obtain the passeport sooner, owing I suppose to the delay of the bureaux. Considering that the winter is now set in, I refer it to your better judgment, whether it might not be more advisable to defer the shipment of these articles till the spring of the ensuing year.
I have the honor to be Sir, your most obedient humble servant,

Th: Jefferson

